 In the Matter Of STANOLIND OIL & GAS COMPANYandOIL WORKERSINTERNATIONAL UNION, C. I. O.Case No.16-R-1500.-Decided April16, 1946Mueller & Mueller,byMr. Karl H. Mueller,of Fort Worth, Tex.,andMessrs.Donald CampbellandGeorge B. Sandel,of Tulsa, Okla.,for the Company.Mr. Harry Cochran,of Fort Worth, Tex., andMr. Allen H. Brown,of Houston,Tex., for the C. I. O.Mr. Gilbert R. Wallace,of Bishop,Tex., for the Federation.Mr.James Zett,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Oil Workers International Union,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employeesof Stanolind Oil & Gas Company, Tulsa, Oklahoma, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Louis R. Mercado, TrialExaminer.The hearing was held at Houston, Texas, on January18, 1946.The Company, the C. I. 0., and the Stanolind EmployeesFederation, unaffiliated, herein called the Federation, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYStanolind Oil & Gas Company, a Delaware corporation and sub-sidiary of the Standard Oil Company of Indiana, has a principal67 N. L.R. B., No. 53.375 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice and place of business at Tulsa, Oklahoma, and 4 divisionofficesinWyoming, Texas, and Louisiana. It is licensed to do business in20 States, owns and operatesa smallrefinerynearSuperior, Louisi-ana, and is engaged in the exploration, development, and productionof oiland gas in severalStates of the United States. In its operationthroughout the United States it produces in excess of 100,000 barrelsof crude oil per day. In the operation of its Texas-Louisiana GulfCoast division, the only operation with which we are concerned, itproduces over 50,000 barrels of oil per day, having an approximatevalue of $1 per barrel, over 75 percent of which is shipped in inter-state commerce by the purchasers either as crude petroleum orpetroleum products.We find that the Company in the operation of its Texas-LouisianaGulf Coast division is engaged in commerce within the meaning of theNational Labor Relations Act.11.THE ORGANIZATIONSINVOLVEDOilWorkers International Union is a labor organization, affiliatedwith the C. I. 0., admitting to membership- employees of the Company.Stanolind Employees Federation is a labor organization, unaffili-ated, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the C. I. O. asthe exclusive bargaining representative of its Texas-Louisiana GulfCoast division employees because the Federation also claims to repre-sent such employees.A statement of a Board agent, introduced into evidence at thehearing, indicates that the C. I. O. represents a substantial number-of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9.(c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe C. I. O. seeks a unit confined to the production department ofthe Company's Texas-Louisiana Gulf Coast division, whereas the Com-,The FieldExaminerreported that the C I 0 submitted 188 authorization cards bear-ing apparently genuine,original signaturesThe C. I. O. contends that there are approximately 495 employees in the alleged appro-priate unit.The Company objected to theadmissioninto evidence of the FieldExaminer'sreport on the ground,among others,of incompetency.The Trial Examiner overruled thisobjection,and his ruling is hereby upheldSeeMatter of Buffalo Arms Corporation, 57N. L R B 1560;Matter of Champion Sheet Metal Company, Inc,61 N. L. R. 13. 511, andcases cited therein.The Federation's interest is based on contractual relations with the Company and on anexhibit of authorization petitions apparently signed by employees of the Company. STANOLIND OIL & GAS COMPANY377pany and the Federation seek a unit embracing the division's twodepartments, namely production and exploration, and all functionaloperations within such departments.The Company and the Federa-tion would accordingly include office and field clericals, and technicaland professional employees, all of whom the C. I. 0. would exclude.The C. I. 0. and the Company would exclude, and the Federationwould include, "unlimited hour" employees, that is, those who arenot covered by the wage and hour provisions of the Fair LaborStandards Act.All parties agree that supervisory employees shouldbe excluded.The Company's total operations cover an extensive area, divided intofour divisions, and we are here concerned only with the Texas-Louisiana Gulf Coast division with headquarters at Houston, Texas.This division embraces an area extending from the Rio Grande tothe Mississippi River and inland approximately 50 to 100 miles.TheCompany in this division explores fields for new gas and petroleumdeposits, and drills wells for the production of oil which is carriedby pipe line to storage tanks on the same leases and sold under contractto companies for resale to consumers.There are no refinery facilitiesin this division, and the Company's pipe lines are merely a gatheringsystem for the crude oil and gas.A division superintendent, division manager, office manager, andindustrial labor relations supervisor head the division's administrationin the Houston office. The division superintendent exercises over-allcontrol of the division and is specifically responsible for the operationsof the production department, while the division manager directs andcontrols the operation of the exploration department.The officemanager works under both the division superintendent and divisionmanager, controlling office procedure and matters of a clerical naturethroughout the division.The Company's labor policy in this divisionis actively administered by the division superintendent, apparentlyassisted by the industrial relations supervisor.Much reliance isplaced, however, upon the judgment of the innumerable, immediatesupervisors throughout the division, who have the power to hire,discharge, and discipline without consulting the division office.The division is divided into 3 districts, each maintaining a districtoffice and each supervised by a district superintendent.The 3 dis-tricts are in turn subdivided into areas, 11 in all, each likewise main-taining an office and each supervised by a field superintendent.Eacharea office is immediately controlled by a field clerk, who is describedby the Company as the field superintendent's assistant, and who su-pervises all clerical employees in the area office.Each area officemaintains its own pay roll, production and personnel records, andproduction and personnel records are likewise maintained in the divi-sion office.The pay rolls are sent to the main office of the Company 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Tulsa, Oklahoma, where the checks are made out, and sent to thearea offices for distribution.All employees of the Company are car-ried on 1 pay roll with the exception of certain employees who arecarried on a separate pay roll because their salaries are consideredconfidential.In support of their contention for inclusion of the explorationdepartment and of clerical and technical employees, the Companyand Federation contend that the history of collective bargaining sup-ports a unit of all employees. In 1937, the Company and the Federa-tion entered into a contract whereby the Federation was recognizedas the collective bargaining agent of all the Company's employees inthis division excluding supervisors.The contract contained an auto-matic renewal clause, and elaborate and detailed procedure for thehandling of grievances, culminating in the appointment of a U. S.Labor Department mediator in unsettled grievances. It is silent astomatters dealing with hours, wages, and working conditions, butat the hearing, the Company contended that supplemental agreements,both oral and written, had been entered into between the parties,covering hours, wages, and working conditions.With the exceptionof an employee car mileage allowance agreement, the Company de-clined to produce any of these supplemental agreements. In view ofall the circumstances, we are constrained to disregard this history ofalleged collective bargaining in determination of the appropriate unitherein.2Exploration Department.The C. I. O. would exclude, and theCompany and Federation would include, the exploration depart-ment. It appears from an organizational chart of the Company, in-troduced into evidence at the hearing, that the exploration depart-ment is considered a separate department of the division and, asnoted above, has distinct supervision by the division manager.Thisdepartment consists of seismic parties, or exploratory crews, of whichthere are four at present.The exploratory crews build roads, cutbrush, and set up small drilling rigs in the marshes and fields to drillshallow holes in which explosive charges are detonated.The crewsassist geologists, paleontologists, seismologists and other technicalpersonnel in gathering data from which oil and gas deposits can belocated.When the "shooting" is completed in one location, the crewmoves elsewhere.A party generally remains in one location approxi-mately 4 to 6 months, although the parties at Crowley and Houmahave been there for 2 years. These, however, are admitted exceptions,and with a full complement of employees, technicians, and scientiststhese crews will be more itinerant than at present.2 SeeMatter of Corn Products Refining Company,52 N. L R. B. 1324;Matter ofStandardOil Companyof Indiana,56 N. L. R. B. 1101 ;Matter ofStanolind Oil and Gas Company,58 N. L.R. B. 412. STANOLIND OIL & GAS COMPANY379The seismic party in the field is under the immediate supervisionof a party chief who receives his orders from the Houston office andreports to the division seismograph superintendent. It consists of40 employees of whom 35 are unskilled and non-supervisory, and arehired and discharged by the party chief.Technicians and scientistsare hired by the division office, and are also subject to the supervisionof the party chief.The superintendent of the area in which the partyis located directs, in consultation with the scientists, the places tobe drilled, and the pay roll of the crew is computed in the area office,along with all the other employees of the area. In common with theproduction workers, the unskilled and non-supervisory members ofthese crews are hourly paid employees.The Company contends that the interests of the employees in theexploration department are identical with those in the productiondepartment and it points to certain similarity between small rig drill-ing and deep well production drilling.The drilling done by explora-tory crews, however, is relatively shallow, never exceeding 600 feet,while the production drilling crews operate large rotary drills, areoil location a much longer time, and drill wells an average depth of6,000 feet.Ability to operate a drilling rig in exploration does notqualify the operators to run a large production drilling rig.Theseismic parties work in isolation, and although some work categoriessuch as cooks, laborers, and truck drivers are duplicated in the pro-duction department," the vast majority of such classifications findno counterpart in production.'The relatively transitory nature ofthe seismic parties, the rather technical nature of their operations,the existence of the exploration department as a distinct functionaldepartment of the division and the isolation of exploratory crewsfrom production workers negates a community of interest betweenthe 2 groups of employees, and demonstrates, on the other hand, thehomogeneity of the exploratory crews as a group in themselves. Inview of all these considerations, the exploration department will beexcluded from the appropriate unit.As to composition of the unit of production department employees,the parties reached accord at the hearing on various inclusions andexclusions.They agreed thatat leastall employees listed inAppendixAshould be included and that at least all employees listed inAppendixB, who work in the production department, should be included. Theparties agreed that all categories listed inAppendixC are supervisorswith power to hire and discharge or to effectively recommend suchaction and should therefore be excluded from the appropriate unit.8A complete list of categories common to both departments will be found in Appendix B.,These categories include first and second class drillers,first, second,and third classhelpers, assistant observers,first and second class shooters,junior and apprentice computer,log plotter,sample washer,and scout. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDOffice and Field Clericals.The C. I. 0. would exclude, and the Com-pany and the Federation would include, office and field clericals. The20 office clericals in the division and district offices perform the usualfunctions of typing, filing, comparing invoices, dictation, and checkingof production records.The photostat operators, receptionist, andmessenger are stationed in the division office, and come within thisgroup of office clericals. In accordance with our usual policy,5 we shallexclude all these employees as office clericals.The 60 field clericals work in the area offices contiguous to the areaproduction fields.These clericals compute the area pay roll, distributethe checks, and are engaged in routine filing, comparing of invoices,and compiling of production reports, received apparently from theproduction clerk, and made in the first instance by the pumpers.Onoccasion, and in case of an emergency, their work will carry them out-side the office and into the production field proper to check inventoriesor to recheck production reports.There have been some transfersbetween roustabouts and pumpers and field clericals.On the otherhand, there is evidence of transfer between the division, district, andarea clericals.All clericals come within the over-all jurisdiction of theofficemanager in the Houston office. All clericals are monthly salariedemployees, whereas operating employees in the production departmentare hourly paid.There is some contact between field clericals andproduction employees, but we are satisfied that there is no close inter-relation between the two, and it appears that the interests of thesefield clericals are more closely identified with the office clericals thanwith production workers.6We shall accordingly exclude them fromthe unit.Technical and Professional Employees.The C. I. 0. would excludeand the Company and Federation would include, technical and pro-fessional employees.The Company employs chemists and variousclassifications of engineers 7 in its operations, but with the exception6Matter of Sharp & Dohme, Inc.,56 N L. R. B. 1471,Matter of Socony-Vacuum OilCompany, Incorporated,60 N. L. R. B. 559;Matter of Rockford Screw Products Co.,62 N. L. R. B. 1430.6 See58 N L R B. 560 ;Matter ofRichfield Oil Corporation,59 N. L. R. B 1554;Matter of SunrayOilCorporation,61N. L. R. B. 1648. Cf.Matter of Magnolia Pipeline Company,61N. L R. B. 723,wherein 10 clericals were included in an operation and maintenance unit because of afunctional interrelation with an included category of employees.Cf.Union Oil Com-pany of California,62 N. L. R. B. 1144, wherein field clericals were included in each ofthe 4 established departmental units. In that case, however, each department was ahighly integrated unit, whereas, in the instant proceeding, the field clericals comprisewhat is almost a third department in the division with over-all supervision by theoffice manager in the division office, and with immediate supervision by the field clerkin the area office, and that neither of these 2 arms of supervision reaches production andmaintenance employees.7These classifications include mud engineers, junior engineers, petroleum engineers,gas engineers, contract engineers, construction engineers, and gas test engineers, allof whom the C. I. O. and the Company would exclude as unlimited hour employees. STANOLIND OIL & GAS COMPANY381of apprentice engineer and apprentice and junior chemist," a descrip-tion of their duties and qualifying technical training and backgroundis lacking in the record.The record does indicate, however, that theapprentice engineer and apprentice and junior chemist are engaged induties of a technical nature.A substantial number of each category istechnically trained, while others qualified as apprentices through self-study and experience.Promotions are made through higher engineerand chemist grades, requiring more technical knowledge and, in sonieinstances, additional technical training.The job titles of all theseclassifications indicate the technical and professional nature of theircalling.In accordance with our usual policy,9 we shall exclude allchemists and engineers as technical and professional employees.District Gauger.The C. I. O. and the Company seek to exclude thedistrict gauger, among others, as an "unlimited hour employee," thatis, one who is not covered by the wage and hour provisions of the FairLabor Standards Act.We do not agree that the coverage of thatstatute, standing alone, is decisive of the proper classification ofemployees for collective bargaining purposes.The record indicatesthat the district gauger is a non-supervisory employee.His dutiesapparently are not substantially different from those of other gaugerclassifications included by stipulation in Appendix A.We shall,accordingly, include the district gauger in the appropriate unit.We find that all production, operating, and maintenance employeesin the production department of the Company's Texas-Louisiana GulfCoast division including all employees listed in Appendix A, andthose listed in Appendix B who work in the production department,but excluding all office and field clerical employees, the explorationdepartment employees, engineers, and chemists, and all other technicaland professional employees, all supervisors listed in Appendix C, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meanAigof Section 9 (b) of the Act.V.TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.8Apparently the apprentice and junior chemist were inadvertently placed on the listof stipulated inclusions.The C. I. O , however, specifically objected to their inclusion,subsequent to such stipulation.9Matter of Boston EdisonCo , 51 N. L. R B. 118. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Stanolind Oil &Gas Company, Texas-Louisiana Gulf Coast division, Houston, Texas,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Six-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by Oil Workers International Union, C. I. 0., or byStanolind Employees Federation, unaffiliated, for the purposes of col-lective bargaining, or by neither.APPENDIX AAGREED INCLUSIONS OF PRODUCTION AND MAINTENANCE EMPLOYEESBlacksmith,First ClassBlacksmith'sHelperBoiler MakerBoiler Maker HelperBooster OperatorCamp TenderCaretaker,SpecialCaretakerCarpenterClean out DrillerClean out HelperDerrickman,Well ServicingDesulphurization Plant OperatorDragLine OperatorPlant ElectricianElectricianElectrician's HelperEngineers, First and Second ClassEngineer, OilerEngineer, PlantEngineer, Pump StationEngineer, ShiftFireman, First ClassFire TruckmanGang Pusher, ReliefGauger, District ReliefGauger, StationGrader, OperatorLineman, First and Second ClassLoading Rack Man STANOLIND OILMachinists, First, Second, andThird ClassMachinist, HelperMechanic, First and Second ClassPainterPipe Machine OperatorPumper-Isolated, SpecialResident PumperPumperPumpmanRepairmanRepairman, RigRotary DrillerRotary DerrickmanAGREED INCLUSIONSBoatman, ReliefCookCook'sAssistantCook's HelperLaborer,ExperiencedLaborer& GAS COMPANY383Rotary FiremanRotary FloormanRoustaboutService Unit OperatorTractor Driver, Heavy and LightTreatorWater TenderWelder, First and Second ClassWelder, HelperDistrict Electrical InspectorGas InspectorLaboratory AssistantMaintenance ManAPPENDIX BIF IN THE PRODUCTION DEPARTMENTSupplymanTruck Driver, Heavy and LightBoatmanChainmanTransitmanAPPENDIX CAGREED SUPERVISORSDivision SuperintendentDivision ManagerDivision ClerksDivision Office ManagerPipe Line SuperintendentDivisionIndustrialRelationsSupervisorAssistant Division SuperintendentDivision GeologistDivision LandmanDivision Title Survey SupervisorAssistantDivision Title SurveySupervisorDivision Seismograph SupervisorDivision EngineerDistrict SuperintendentsDistrict GeologistsDistrict LandmenField SuperintendentsProduction ForemenFarm BossesHead RoustaboutsGangpushersField ClerksField EngineersParty ChiefsTitleSurvey Party Chiefs inSeismographComputersObserversPlant SuperintendentPlant ForemenMaintenance Gang Pushers andTool PushersDivision Safety SupervisorAssistant Field ClerksPlant Clerk at Gasoline Station